DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 02/03/2021 and 06/24/2021 is being considered in the examination of this application.
Examiner’s Note
3.	The applicant is reminded that the functional recitation of limitations in claims 1-13 only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” as well as the “drone to land on the seat part through the tension adjusters” in claim 2, the “respective parts of a landing gear are extended” in claim 3, the “parts” in claim 4, the “respective parts” in claims 7 and 11, the “magnetic unit is disposed to turn towards the fixing parts” in claim 7, the “electromagnetic sensor” and the “locking checking unit” that are provided “in the magnetic unit or the fixing parts” in claim 9, the “through configured to be selectively opened” in claim 10, and the “roof of a vehicle” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 120 in FIG. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The disclosure is objected to because of the following informalities: 
	a.	para. [0029] appears to be restating matter that has been previously disclosed in the section pertaining to the brief description of the drawings in paras. [0022]-[0027]. Therefore, para. [0029] should be removed. 
	b.	para. [0030]; the term “the drone 199” should be rewritten as --the drone 100--.
	c.	para. [0038]; the term “the type Ae” should be rewritten as --A type-- and the term “type B” should be rewritten as --B Type-- as shown in FIG. 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1, line 1, recites the limitation “A docking system for drones”, line 2, recites the limitation “a seat part configured to land a drone”, lines 3-5, recites the limitation “a wire provided on the seat part and configured to allow the landing drone to be hung on the wire so that the drone may land on the seat part” which renders the claim vague and indefinite, since it is unclear whether the drones, the landing drone and/or the drone is required per claim 1. Claim 1 as currently recited fails to positively recite a drone or a variation of the drones and as such it is unclear if the drone is merely an intended use of the docking system. While “the drones” is functionally recited, the other recitations of the “drone” and its alternatives does not properly refer back to the drones as such it is being interpreted that the drones, drone and landing drone are not required per the claim. This also includes all references and comparisons made to different structural parts of the drone in the dependent claims. Therefore, all references made to the drone(s) is merely a statement of intended use and is not required per the claimed invention. Furthermore, per the applicant’s disclosure it is unclear exactly where the drone is “hung” from the wire. While it appears that the drone is engaged by the wire, there appears to be no instances of a drone being hung anywhere in the disclosure. Furthermore, it appears that all of the claims are a literal translation into English from a foreign document. Therefore, the examiner suggests the claims to be thoroughly reviewed in light of the disclosure with appropriate corrections made in response to the instant office action.  
10.	Claim 3 recites the limitation “respective parts” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
11.	Claim 3, lines 2-4, recites the limitation “the wire on which the parts of the landing gear are hung is released from the parts of the landing gear so the drone takes off from the seat parts” which is merely a statement of intended use is also vague and indefinite, since it is unclear as to exactly what is meant by the above-mentioned limitation. Furthermore, there is insufficient antecedent basis for the limitation “the parts” in the claim. 
12.	Claim 6 recites the limitation “respective parts” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
13.	Claim 7, lines 6-8, recites the limitation “the magnetic unit is disposed to turn towards the fixing parts so as to form a magnetic flux path” which renders the claim uncertain, since it is unclear from the applicant’s disclosure as to exactly how fixed magnetic units are disposed to turn when no such mechanism for turning the magnetic units has been disclosed.  
14.	Claim 7 recites the limitation “fixing parts” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
15.	Claim 7 recites the limitation “respective parts” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
16.	The term “locked normally” in claim 9 is a relative term which renders the claim indefinite. The term “locked normally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to exactly what is considered to be locked normally such that a drone locked into position satisfies a drone that is locked normally. 
17.	Claim 10, lines 1-2, recites the limitation “a through hole configured to be selectively opened” where “configured to be selectively opened” is merely a functional statement and without any support from the specification as to the precise structure or mechanism necessary for selectivity opening and closing the through hole. Therefore, the above-mentioned limitations renders the claim vague and indefinite. As best understood, the through hole is merely a hole that remains open at all times.
18.	Claim 11 recites the limitation “respective parts” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
	Claims not addressed are rejected based on their dependency from a rejected base claim. 

Claim Rejections - 35 USC § 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

20.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al. (US 2019/0077518 A1), hereinafter “Williamson”.
21.	Regarding Claim 1, Williamson discloses a docking system (Abstract and FIGS. 1-2) for drones (drones is the intended use and is therefore not required, see MPEP 2111.02(II)) comprising:
	a seat part configured to land a drone thereon (paras. [0016] and [0018]; seat part 11 configured to land aircraft 50 as seen in FIG. 2); 
a wire provided on the seat part and configured to allow the landing drone to be hung on the wire so that the drone may land on the seat part (paras. [0018] and [0022]; wires 113/115/117/131/133 on seat part 11 is configured to allow aircraft to be hung on wire 113 such that aircraft 50 can land on seat part 11); and 
tension adjusters configured to adjust tension of the wire so as to allow the drone to land at a target position of the seat part when the drone is hung on the wire (para. [0018]-[0019], [0022], [0031], [0033]; tension adjusters 112/114/116/130/132 configured to adjust the tension of wires 113/115/117/131/133 such that aircraft 50 is capable of landing on a target position of seat part 11 when the aircraft is hung on wire 113).
22.	Regarding Claim 2, Williamson discloses the docking system for drones according to claim 1, further comprising a controller configured to control the drone or to provide the drone with information necessary to landing the drone so as to allow the drone to land on the seat part through the tension adjusters, when the drone lands (paras. [0016], [0019], [0030]-[0033], [0036] and [0047]-[0048]; a controller 30/80 configured to control aircraft 50 with information necessary to land the aircraft 50 to land on seat part 11 through tension adjusters 112/114/116/130/132 as seen in FIGS. 1-5).
23.	Regarding Claim 3, Williamson discloses the docking system for drones according to claim 1, wherein, when the drone lands, respective parts of a landing gear are extended and hung on the wire so that the drone lands on the seat part (extended portions of the landing engaging and hung on wire 113 such that the aircraft is capable of landing on the seat part 11 as seen in FIG. 2).
24.	Regarding Claim 4, Williamson discloses the docking system for drones according to claim 3, wherein, when the drone takes off, the wire on which the parts of the landing gear are hung is released from the parts of the landing gear so that the drone takes off from the seat part (with consideration of controller 30/80 being in communication with tension adjusters 112/114/116/130/132 for controlling the tension in wires 113/115/117/131/133, wire 113 which engages parts of the landing gear, therefore wire 113 is capable of being released such that the aircraft 50 can take off from the seat part 11).
25.	Regarding Claim 5, Williamson discloses the docking system for drones according to claim 1, wherein each of the tension adjusters comprises a tension sensor configured to measure the tension of the wire and a motor configured to wind the wire on the tension adjusters depending on the measured tension of the wire (Abstract, paras. [0003]-[0004], [0017], [0019]-[0020], [0048]; tension adjusters comprising encoders, which by definition is a sensor, and motors as such the tension adjusters are capable of measuring the tension of the wire, and the motors are capable of winding the wire depending on the measured tension of the wire). 

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 2019/0077518 A1), in view of Wang (US 2017/0038778 A1).
28.	Regarding Claim 6, Williamson discloses the docking system for drones according to claim 1.
	Williamson is silent regarding a magnetic unit in the seat part. 
	Wang discloses a landing system (Wang Abstract and FIGS. 1-2) wherein a magnetic unit is provided in the seat part (paras. [0025] and [0028]; magnetic unit 160 in seat part 120/140 as seen in FIG. 2), and wherein the magnetic unit locks the drone to the seat part when the drone lands at the target position (para. [0028]-[0031]; magnetic unit 160 locks drone 110 to seat parts 140 via controlling magnetic fields 130/131).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Williamson to use the arrangement of Wang, as a known magnetic unit and seat parts arrangement for the purpose of providing locking means such that aircraft can be safely and securely locked into position once the aircraft has landed and reducing the probability of an inadvertent movement of the aircraft while the aircraft is in a docked state. 
29.	Regarding Claim 7, modified Williamson discloses the docking system for drones according to claim 6.
	Modified Williamson is silent regarding fixing parts. 
	Wang discloses a landing system (Wang Abstract and FIGS. 1-2) wherein fixing parts configured such that respective parts of a landing gear of the drone come into contact therewith are provided at the target position of the seat part, wherein the landing gear of the drone and the fixing parts are formed of a material having magnetism, and wherein the magnetic unit is disposed to turn towards the fixing parts so as to form a magnetic flux path, and wherein the magnetic unit is disposed to turn towards the fixing parts so as to form a magnetic flux path (paras. [0025], [0028]-[0031], [0033], [0036]; landing gear 114 comprising of magnetic unit 150 and seat part 120/140 comprising of magnetic unit 160 and fixing parts on precise locations of the seat parts located on portion 120 of seat parts 120/140 which come into contact with landing gear 114 once drone 110 has landed, such that magnetic fields 130/131 are controllable to facilitate landing of drone 110 onto a target position of seat part 120/140 as seen in FIGS. 2, furthermore magnetic units are by definition formed of material having magnetism so as to form a magnetic flux path).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Williamson to use the arrangement of Wang, as a known fixing parts and seat part arrangement for the purpose of optimizing the safe and secure attachment between the aircraft and the seat part. 
30.	Regarding Claim 8, modified Williamson discloses (see Wang) the docking system for drones according to claim 7, wherein the parts of the landing gear of the drone are locked to the fixing parts when the magnetic flux path is formed along the magnetic unit, the landing gear of the drone, and the fixing parts, and wherein the parts of the landing gear of the drone are unlocked from the fixing parts when the magnetic flux path is formed in the magnetic unit alone (with consideration of the magnetic fields 130/131 being controllable in landing and levitating the drone 110 away from the seat part 120/140, landing gear 114 is capable of engaging and being locked to the fixing parts of seat part 120/140 when a magnetic flux path is formed via magnetic units 150/160, and unlocked when the magnetic flux path is path is formed using only a single magnetic unit of the magnetic units 150/160). 

31.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 2019/0077518 A1) and Wang (US 2017/0038778 A1) as applied to claim 8 above, and further in view of Gil et al. (US 2019/0161190 A1), hereinafter “Gil”.
32.	Regarding Claim 9, modified Williamson discloses (see Wang) the docking system for drones according to claim 8, wherein a locking checking unit, which is configured to determine that the drone is locked normally at the target position when the measured voltage satisfies a designated reference level, is provided in the magnetic unit or the fixing parts (paras. [0051]-[0053]; a locking checking unit such a second processor 624 which is configured to perform the function of determining whether the drone is locked normally at the target position when the measured voltage satisfies a designated reference level). 
	Modified Williamson is silent regarding a electromagnetic sensor provided in magnetic unit or the fixing parts. 
	Gil discloses a docking system from drones (Gil Abstract and FIG. 1) wherein an electromagnetic sensor is provided in the fixing parts, which is configured to measure voltage due to the magnetic flux path, and a locking checking unit, is provided in the fixing parts (para. [0216]; an electromagnetic sensor defined as a hall-effect sensor which by definition is an electromagnetic sensor, is provided on fixing parts 400 as seen in FIG. 25, that of which is capable of performing the function of measuring voltage due to a magnetic flux path). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Williamson to use the arrangement of Gil, as a known electromagnetic sensor and fixing parts arrangement for the purpose of providing proximity sensing means for detecting a position of an aircraft’s landing gear relative to fixing parts on a seat part.  
	
33.	Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 2019/0077518 A1), in view of Sweeny et al. (US 2021/0224739 A1), hereinafter “Sweeny”.
34.	Regarding Claim 10, Williamson discloses the docking system for drones according to claim 1.
	Williamson is silent regarding a through hole in the target position of the seat part.
	Sweeny discloses a UAV facility (Sweeny Abstract and FIG. 1) wherein a through hole configured to be selectively opened is formed in the target position of the seat part and, when the drone lands at the target position of the seat part, a battery of the drone is replaced or an object transported by the drone is replaced (para. [0133]; through hole 122 having panel 124 which can be selectively opened is formed on a target position of seat part 120 such that a payload 210 of drone 214 can be replaced as seen in FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Williamson to use the arrangement of Sweeney, as a known through hole and seat part arrangement for the purpose of providing means to allow a user of an aircraft to efficiently load and/or unload cargo from the aircraft without the need of the user to be in a close proximity to the aircraft. 
35.	Regarding Claim 11, modified Williamson discloses (see Sweeny) the docking system according to claim 10, wherein a width of the through hole is less than a distance between respective parts of a landing gear of the drone, and the battery of the drone or the object transported by the drone is replaced between the parts of the landing gear of the drone (a width of through hole 122 as seen in comparison to the payload 210 and UAV 214 as seen in FIG. 2).
36.	Regarding Claim 12, Williamson discloses the docking system for drones according to claim 2, 
	Williamson is silent regarding a roof of a vehicle. 
	Sweeny discloses a UAV facility (Sweeny Abstract and FIG. 1) wherein the seat part is provided on a roof of a vehicle, and wherein the controller controls the drone or provides the drone with information necessary to take off or land the drone so that the drone takes off from or lands on the seat part in a rearward direction of the roof of the vehicle, when the drone takes off or lands (paras. [0018], [0084], [0131], [0134], [0159], [0177], [0180]; roof 106 of a vehicle comprising platform 102 for accommodating UAVs, and a controller 1040 for controlling the UAVs with instructions to take off and land such that the UAVs can take off and land on platform 102 in a rearward direction of roof 106 of the vehicle as seen ion FIGS. 4-7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Williamson to use the arrangement of Sweeny, as a known seat part and roof of a vehicle arrangement for the purpose of optimizing the usability of a docking system.

Allowable Subject Matter
Claims 13-15 are allowed.








Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Jean-Paul (US 3069118 A), Brandt et al. (US 4488693 A) and Cellario (FR 3059636 A1) disclose docking systems for aircraft including seat parts, wires and tension adjusters. 
Tirpak et al. (US 2018/0039286 A1) discloses a docking system for drones using magnetic units on the seat part.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642